



COURT OF APPEAL FOR ONTARIO

CITATION: Bank of China (Canada) v. Medcap Real Estate
    Holdings Inc., 2019 ONCA 558

DATE: 20190702

DOCKET: C66218

Hourigan, Paciocco and Fairburn JJ.A.

BETWEEN

Bank of China (Canada)

Plaintiff

Respondent

and

Medcap Real Estate Holdings Inc.

Defendant

Appellant

Scott Turton, for the appellant

Theodore Rotenberg, for the defendant

Heard: June 28, 2019

On appeal from the order of the Divisional Court (Justices
    Carolyn Horkins, Bruce Fitzpatrick, and George King), dated June 20, 2018.

APPEAL BOOK ENDORSEMENT

[1]

The parties have settled the appeal. An order will go dismissing the
    appeal with costs payable by the appellants in the all-inclusive sum of $6,500.


